DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over     WO 2017/165957 (“Maclean”) in view of US 2016/0002461 (“Tsujii”).
Considering Claim 1: Maclean teaches molded articles prepared from cellulosic composites.  (Maclean, Abstract; ¶ 0020).  Maclean teaches examples of cellulosic composites containing polyethylene or polypropylene (i.e., polyolefin resins) and a mechanical wood pulp identified by Maclean as CTMP (i.e., cellulose).  (Id. ¶¶ 0057-0058, Tables 1-3; ¶ 37).  Maclean teaches generally that it is suitable to incorporate a “dry weight percentage” of wood pulp that is in the range of 10-90 wt% into the polymeric matrix.  (Id. ¶ 36).  Maclean teaches that the dry weight of the pulp contains 15-35 wt% lignin.  (Id. ¶ 35).  One of ordinary skill would reasonably expect that the remainder of the dry weight of the pulp would be cellulose (i.e., 65-85 wt% cellulose).  Accordingly, the examiner finds that for every 100 parts of the polymeric matrix (e.g., polyethylene or polypropylene, see Maclean at ¶ 37), Maclean envisions using between 7.2 and 765 parts of cellulose (i.e., 7.2 = [10 parts pulp × 65% cellulose] × [100 parts mixture ÷ 90 parts matrix] to 765 = [90 parts pulp × 85% cellulose] × [100 parts mixture ÷ 10 parts matrix]).  This range overlaps with the claimed range of 25 to 150 by mass of cellulose based on 100 parts by mass of polyolefin resin.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the range taught by Maclean that overlaps with the claimed range, and the motivation to have done so would have been, as Maclean suggests, that the overlapping portion is a suitable range for the amount of cellulose in a cellulose composite.
	As for the “integrated with water” limitation of claim 1, Maclean teaches that the “dry weight percentage” of wood pulp in the polymer matrix is within a certain range, as noted above.  (Maclean, ¶ 36).  One of ordinary skill would understand that the portion of the wood pulp that is not “dry” would be water and that this water would be present with the dry component of the wood pulp, including the cellulose.  This is consistent with Maclean’s subsequent statement that “[i]n some embodiments, the moisture content of the pulp prior to melt processing is greater than 10 wt%.”  (Id. ¶ 47).  One of ordinary skill would understand that the dry content of the pulp (including cellulose) and the moisture (i.e., water) of the pulp would be blended together (or “integrated” with one another) to form the pulp.  Accordingly, the examiner finds that the water content of the pulp of Maclean reads on the water component of claim 1.
Maclean further teaches that the use of wet pulp in preparing the composite gives rise to a pulp that is “better separated within the matrix” with “fewer hydrophilic clumps.”  (Id. ¶ 0017).  The hydrophilic clumps taught by Maclean read on the aggregate of cellulose of claim 1.  Based on the teaching of Maclean at ¶ 0017 on the desirable separation of the cellulose and quantity of the hydrophilic clumps achieved by Maclean, one of ordinary skill would reasonably expect that it would desirable to achieve smaller and fewer aggregates of cellulose in the composition of Maclean.
Maclean is silent as the area of an aggregate of the cellulose.  However, Tsujii teaches that aggregation of cellulose dispersed in a resin may be prevented by adding a block copolymer dispersant.  (Tsujii, ¶¶ at 0133-0134, 0310-0311, 0422).  Tsujii teaches examples where the resin is polyethylene.  (Id. at ¶¶ 0396-0397).  Tsujii describes the cellulose as pulp.  (Id. at ¶¶ 0147-0152).  Tsujii indicates that it is desirable to prevent the aggregation of cellulose dispersed in the resin.  (Id. at ¶¶ 0007-0010).  Maclean and Tsujii are analogous art because they are directed to the same field of endeavor as the claimed invention, namely cellulose–thermoplastic composites.  In view of the teachings of Tsujii, one of ordinary skill in the art before the effective filing date of the claimed invention would both: (1) have been motivated to reduce the size and number of clumps of pulp (i.e., aggregations of cellulose) in the composition of Maclean; and (2) have had the means to reduce the formation of such clumps through use of a dispersant, as suggested by Tsujii.  (Id. at ¶¶ 0133-0134, 0310-0311, 0422).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the number of cellulose aggregates and the size of such aggregates in the composition of Maclean through routine experimentation, and the motivation to have done so would have been to achieve a more uniform composition.
Considering Claim 2: Maclean teaches that the pulp is from wood (i.e., trees).  (Maclean, ¶ 0002).
Considering Claims 3 and 4: Maclean teaches polyethylene and polypropylene.  (Maclean, ¶ 37).
Considering Claims 5-8: Maclean teaches that the cellulose composite has broad utility in the automotive, building and construction, consumer, and appliance markets.  (Maclean, ¶ 0056).  Tsujii teaches that it is suitable to use molded compositions made from polyolefins and cellulose fibers in a wide range of appliances and applications.  (Tsujii, ¶¶ 0389, 00416).
Considering Claim 9: Maclean teaches that moist cellulose (i.e., water-containing cellulose) is combined with the polyolefin and melted in an extruder.  (Maclean, ¶ 0057; Tables 1-3).
Considering Claim 10: Maclean teaches generally that it is suitable to incorporate a “dry weight percentage” of wood pulp that is in the range of 10-90 wt% into the polymeric matrix.  (Maclean ¶ 36).  Maclean further teaches that “[i]n some embodiments, the moisture content of the pulp prior to melt processing is greater than 10 wt%.”  (Id. ¶ 47).  Based on these teachings, the examiner calculates that Maclean suggests, generally, using at least 1.2 parts of water for every 100 parts of the polymeric resin.  That is, a composition containing 100 parts of polymeric matrix has at least about 11 parts of the dry component of wood pulp (i.e., 10% of the combined amount of polymer matrix and dry component of the pulp, see ¶ 36 of Maclean).  Those 11 parts of dry wood pulp are present together in the composition with at least about 1.2 parts of water (i.e., 10% of the combined amount of the dry component of the pulp and the water of the pulp, see ¶ 47 of Maclean).  This range of at least 1.2 parts of water for every 100 parts of the polymer matrix suggested by Maclean overlaps with the claimed range of 1 to 225 parts of water.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/571,957 (claim set dated January 24, 2022).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’957 application teaches a composition containing a polyolefin resin and cellulose in an amount that corresponds to the range of present claim 1.  Claim 1 of the ’957 application teaches an amount of cellulose aggregate that substantially overlaps with the range of present claim 1.  Claims 4, 5, and 10 of the ’957 application teach that the composition contains water.
Considering Claims 2-10: The claims of the ’957 application substantially teach or suggest the limitations of present dependent claims 2-10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments in the remarks dated June 20, 2022, have been fully considered, and the examiner responds as follows.
A) Applicant argues that amended claim 1 is nonobvious over the combination of Maclean and Tsujii.  Applicant asserts that the amendment to claim 1 specifying that “the cellulose is integrated with water” renders the claim patentably distinct over the combination of the references because “using Maclean’s dry weight percentage of wood pulp in the final composite or masterbatch for calculating a ratio of cellulose to the polyolefin resin is improper.”  Applicant then focuses on the example compositions taught by Maclean and shows calculations demonstrating that these example compositions have an amount of cellulose falling outside of the claimed range.
Applicant’s arguments have been fully considered but are not found to be persuasive.  The examiner is not relying on the example compositions taught by Maclean to meet the limitation specifying the amount of cellulose.  Instead, the examiner is relying on the general teaching of Maclean at ¶¶ 35 and 36.  To meet the newly added limitation specifying that the cellulose be “integrated with water” the examiner is relying on Maclean’s teaching at ¶ 47.  The cellulose and water of claim 1 are separate components of the claimed composition.  The requirement that the cellulose be “integrated” with water is interpreted to mean that the cellulose be physically combined with water, as in a pulp.  However, the portion of claim 1 specifying the amount of cellulose refers to cellulose alone and not to cellulose and water together.  Accordingly, the examiner finds that is still proper to rely on ¶¶ 35 and 36 for a general teaching of the amount of cellulose in the composition of Maclean.
The examiner additionally disagrees with applicant’s suggestion at page 5 of the remarks that the examiner agreed in an interview that “Maclean does not disclose or suggest ’25 to 150 parts by mass of cellulose based on 100 parts by mass of the polyolefin resin… wherein the cellulose is integrated with water.’”  The interview summary and attached Office Action Appendix dated May 27, 2022, do not show any discussion of an “integrated with water” limitation during the interview.
B) At pages 5 and 6 of the remarks, applicant addresses the provisional obviousness-type double patenting rejections and request that they be held in abeyance until the claims are found to be allowable.  The examiner has reviewed these rejections and withdraws the rejections based on Application Nos. 16/144,304 and 16/832,986 in view of the amendment to claim 1.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767